Case 1:20-mj-03585-JB Document 1 Entered on FLSD Docket 09/14/2020 Page 1 of 15



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                     Case No.      1:20-mj-03585


 UNITED STATES OF AMERICA

 v.

 OSCAR WILLIAMS, JR.,

                   Defendant.
 ______________________________________/


                        CRIMINAL COMPLAINT COVER SHEET

      1.   Did this matter originate from a matter pending in the Central Region of the United
           States Attorney’s Office prior to August 9, 2013 (Magistrate Judge Alicia Valle)?
                            Yes            X     No

      2.   Did this matter originate from a matter pending in the Northern Region of the United
           States Attorney’s Office prior to August 8, 2014 (Magistrate Judge Shaniek Maynard)?
                              Yes         X      No

      3.   Did this matter originate from a matter pending in the Central Region of the United
           States Attorney’s Office prior to October 3, 2019 (Mag. Judge Jared Strauss)?
                              Yes           X     No

                                           Respectfully submitted,

                                           ARIANA FAJARDO ORSHAN
                                           UNITED STATES ATTORNEY

                                    By:    __s/ Vanessa Singh Johannes_________
                                           Vanessa Singh Johannes
                                           Assistant United States Attorney
                                           Court ID No. A5501644
                                           99 N.E. 4th Street, 5th Floor
                                           Special Prosecutions
                                           Miami, FL 33132
                                           Tel: (305) 961-9023
                                           Fax: (305) 536-4699
                                           Email: Vanessa.S.Johannes@usdoj.gov
Case 1:20-mj-03585-JB Document 1 Entered on FLSD Docket 09/14/2020 Page 2 of 15




                                                   1:20-mj-03585




     9.11.20
Case 1:20-mj-03585-JB Document 1 Entered on FLSD Docket 09/14/2020 Page 3 of 15



                  AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

        Your affiant is Laura A. Schwartzenberger, Special Agent (SA) with the Federal Bureau

 of Investigation (“FBI”), who, first being duly sworn, deposes and states as follows:

                                    AFFIANT BACKGROUND

        1.      I am an investigative or law enforcement officer of the United States within the

 meaning of Section 2510(7) of Title 18, United States Code. That is, I am an officer of the United

 States, who is empowered by law to conduct investigations of, and make arrests for, offenses

 enumerated in Title 18, Untied States Code, Sections 2251, 2252, 875, and 1470, et seq. I have

 been an SA with the FBI since December 2005. Currently, I am assigned to the FBI, Miami Field

 Office, Violent Crimes Against Children squad, which targets individuals involved in the on-line

 sexual exploitation of children. I also participate in other types of investigations involving crimes

 against children. These investigations have included the use of surveillance techniques; undercover

 activities; the interviewing of subjects and witnesses; and the execution of search, arrest, and

 seizure warrants.

        2.      I am conducting an investigation involving the sexual exploitation of children and

 related activities as described herein. I have personally participated in the investigation, and

 because of my personal participation in and reports made to me by members of the participating

 law enforcement agencies, I am familiar with the facts and circumstances of this investigation. I

 have participated in investigations involving pedophiles, preferential child molesters, and persons

 who collect and/or distribute child pornography, along with the production, importation, and

 distribution of materials relating to the sexual exploitation of children. I have received training in

 the area of child pornography and child exploitation through the FBI. I have assisted in many child

 pornography and child exploitation investigations, which have involved reviewing examples of
Case 1:20-mj-03585-JB Document 1 Entered on FLSD Docket 09/14/2020 Page 4 of 15



 child pornography in all forms of media, including computer media, and have discussed and

 reviewed these materials with other law enforcement officers. As an FBI agent, I have observed

 and reviewed numerous examples of child pornography (as defined in 18 U.S.C. § 2256).

                                PURPOSE OF THE AFFIDAVIT

        3.      This affidavit is submitted in support of a Criminal Complaint charging OSCAR

 WILLIAMS, JR., hereinafter referred to as WILLIAMS, with the following violations, or

 attempted violations:

             a. Title 18, United States Code, Section 2251(a): the persuasion, inducement,

                enticement, and coercion of a minor to engage in sexually explicit conduct for the

                purpose of producing child pornography, knowing that the child pornography

                images or videos would be transmitted via a computer and the Internet; and

             b. Title 18, United States Code, Section 875(d): with intent to extort from any person

                a thing of value, transmitting in interstate or foreign commerce, including by means

                of a computer, any communication containing a threat to injure the reputation of

                the person.

        4.      The facts in this affidavit come from my own personal observations, my training

 and experience, and information obtained from other law enforcement personnel and witnesses,

 including personnel specially trained in the seizure and analysis of computers and electronic

 media. Since this affidavit is being submitted for the limited purpose of securing a criminal

 complaint, I have not included each and every fact known to me concerning this investigation.




                                                 2
Case 1:20-mj-03585-JB Document 1 Entered on FLSD Docket 09/14/2020 Page 5 of 15



                                              PROBABLE CAUSE

     •    Investigation Conducted by FBI, New York Field Office

          5.       On or about December 2, 2019, a complainant advised Special Agents of the FBI,

 New York Field Office, that her minor daughter was extorted into sending nude images and videos

 of herself via Snapchat 1 by an unknown male, later identified by law enforcement as WILLIAMS,

 who claimed to be nineteen years old. The complainant advised that her daughter is a fourteen-

 year-old minor female, hereinafter referred to as “VICTIM 1.” The complainant further advised

 that WILLIAMS used two Snapchat accounts to communicate with VICTIM 1: smiley25200 and

 thatboiroyroy25. Due to the threats made by WILLIAMS, VICTIM 1 was scared and complied

 with his demands, sending multiple pornographic pictures and videos of herself to WILLIAMS.

 As explained further below, the images and videos were reviewed by law enforcement and

 constitute child pornography.

          6.       On or about December 10, 2019, VICTIM 1 was forensically interviewed. During

 the interview, VICTIM 1 advised that an individual who she occasionally communicates with on

 Snapchat told her to add Snapchat username thatboiroyroy25, whose bitmoji 2 is a black male with

 dreadlocks. In approximately late November 2019, thatboiroyroy25 then sent VICTIM 1 a

 message, telling VICTIM 1 that he had hacked into someone else’s account and he was going to

 expose VICTIM 1. He sent VICTIM 1 pictures of her and told VICTIM 1 that he was going to




          1
            Snapchat is a messaging application (“app”) that allows users to chat and exchange pictures and videos
 (called snaps) that are meant to disappear after they are viewed.
          2
             A bitmoji is an individual’s own personal emoji that can be used in messaging apps. It is a digital cartoon
 avatar that is intended to look like and represent the person using it. It can be used to express an individual’s
 feelings, emotions, and actions.

                                                            3
Case 1:20-mj-03585-JB Document 1 Entered on FLSD Docket 09/14/2020 Page 6 of 15



 send VICTIM 1’s pictures to her friends and family and post the pictures on social media and

 pornography sites if she did not send WILLIAMS more pictures. One of the pictures that

 WILLIAMS had of VICTIM 1 and sent to her depicted VICTIM 1 in a bra and thong. VICTIM

 1’s face was not visible in the picture, but the picture depicted her hair and the rest of her body,

 down to her knees, and her bedroom. VICTIM 1 recognized the pictures that thatboiroyroy25 sent

 her as ones she previously had on her cameral roll and in her old Snapchat Memories 3. VICTIM 1

 further advised that she had taken the pictures in her bedroom and bathroom. WILLIAMS told

 VICTIM 1 that he was nineteen years old. VICTIM 1 told WILLIAMS that she was fourteen years

 old; however, WILLIAMS did not care and continued threatening to expose VICTIM 1.

          7.       VICTIM 1 advised that, over the course of approximately three days, WILLIAMS,

 under Snapchat username thatboiroyroy25, told VICTIM 1 to send him pictures and videos of her

 naked, front and back, and told her to touch her genitals. Additionally, WILLIAMS specified how

 long he wanted the videos to be. WILLIAMS further specified that he wanted the pictures and

 videos to include VICTIM 1’s face, and he wanted VICTIM 1 to send him a video with her lying

 down on the bed with her legs open. VICTIM 1 complied with WILLIAMS’ demands, created the

 pornographic video, sent the video to WILLIAMS through the Internet. WILLIAMS also told

 VICTIM 1 to send him a video of VICTIM 1 inserting her finger into her vagina, but VICTIM 1

 declined to send that video.

          8.       In addition, VICTIM 1 advised that WILLIAMS, under Snapchat username

 thatboiroyroy25, sent her pictures of other girls, who he said complied with his demands and sent




          3
            Snapchat Memories is a feature of Snapchat that enables users to save photos and videos for later instead
 of allowing them to disappear when the designated time is up.

                                                          4
Case 1:20-mj-03585-JB Document 1 Entered on FLSD Docket 09/14/2020 Page 7 of 15



 him pictures and videos. VICTIM 1 advised that the ages of those other girls appeared to be

 approximately fifteen, sixteen, or seventeen.

        9.      VICTIM 1 attempted to block WILLIAMS on Snapchat, but WILLIAMS

 threatened to expose VICTIM 1, so she unblocked him. VICTIM 1 later reported the WILLIAMS’

 Snapchat account thatboiroyroy25 to Snapchat and stopped answering his messages.

        10.     In response, WILLIAMS contacted VICTIM 1 under Snapchat username

 smiley25200. Another Snapchat friend of VICTIM 1 told VICTIM 1 to add smiley25200 as a

 friend and the former asked VICTIM 1 why smiley25200 sent him a picture of VICTIM 1. Under

 username smiley25200, WILLIAMS told VICTIM 1 that he was the same person who was going

 to expose VICTIM 1 if she did not send more videos. WILLIAMS told VICTIM 1 that he wanted

 the videos to be fifty seconds long. VICTIM 1 complied and sent WILLIAMS some videos.

        11.     VICTIM 1 advised that she was not wearing any clothes in most of the pictures she

 sent to WILLIAMS. In a few of the pictures she sent, VICTIM 1 was wearing only thong

 underwear.

        12.     VICTIM 1 then told WILLIAMS that she could not talk anymore and contacted

 law enforcement.

        13.     A review of VICTIM 1’s cell phone by law enforcement revealed a saved

 screenshot of the Snapchat account for thatboiroyroy25. The bitmoji on the screenshot of the

 Snapchat account for thatboiroyroy25 is that of a black male with dreadlocks and a goatee. The

 screenshot showed five photos saved in the chat that depict nude and semi-nude females. VICTIM

 1 advised that four of the photos are of her and were sent to thatboiroyroy25 by VICTIM 1 upon

 his demands. In two of the photos, VICTIM 1 is wearing only thong underwear. Both show

 VICTIM 1’s back, and in one, VICTIM 1 is bent over. In the other two photos, VICTIM 1 is nude.

                                                 5
Case 1:20-mj-03585-JB Document 1 Entered on FLSD Docket 09/14/2020 Page 8 of 15



 In one of these, VICTIM 1 is bent over, showing her buttocks, and in the other VICTIM 1 is sitting

 back with her legs spread, exposing her vagina. The fifth photo is of another nude female and

 depicts the female’s entire front side from her head to her knees. VICTIM 1 advised that

 thatboiroyroy25 sent her the photo as an example of the type of photos he wanted.

        14.     Additionally, law enforcement obtained pictures taken by VICTIM 1’s sister of

 some of the pictures and chats between VICTIM 1 and thatboiroyroy25 and smiley25200 without

 WILLIAMS being aware. One of these pictures depicts the first message that thatboiroyroy25 sent

 to VICTIM 1. The message is as follows: “Should I post these videos and pictures of you you have

 some nice big ass tittes I wanna see more but if you don’t this what ima do I own a photoshop that

 I have no problem post and putting your shit up there not only that I will post yo shit on world star

 hip hop YouTube Twitter Facebook xhamster xvideos every porn sight available also I will post

 them on all 36 of my accounts on Snapchats on my story let niggas screenshot yo shit I promise

 you in a year niggas gonna know how them pretty nipples look so what’s it’s gonna be are you

 gonna listen or I’m gonna expose??? I I hacked Duh.” In response, VICTIM 1 told WILLIAMS

 that she is fourteen and asked how old he is. WILLIAMS responded that he is nineteen and then

 continued to threaten VICTIM 1 with exposing her pictures.

        15.     In one of the pictures taken by VICTIM 1’s sister depicting Snapchat messages

 between VICTIM 1 and thatboiroyroy25, WILLIAMS sent two photos to VICTIM 1 as examples

 of photos that he wanted from VICTIM 1. Both the photos depict the same female, who is wearing

 a bra and panties. VICTIM 1 responded in the chats with thatboiroyroy25 that she knows the

 female. In VICTIM 1’s interview, VICTIM 1 clarified that she does not know the female

 personally, but knows her through Snapchat and knows her Snapchat name. VICTIM 1 was under

 the impression that the female is fifteen or sixteen years old.

                                                   6
Case 1:20-mj-03585-JB Document 1 Entered on FLSD Docket 09/14/2020 Page 9 of 15



        16.     In another one of the pictures taken by VICTIM 1’s sister depicting Snapchat

 messages between VICTIM 1 and thatboiroyroy25, WILLIAMS sent VICTIM 1 three images

 depicting a different female who is nude. In one of the images, the female’s legs are spread,

 exposing her vagina. In the chats, the subject told VICTIM 1 that he wanted pictures “Like this,”

 and later specified that he wanted ten more.

        17.     Two additional pictures taken by VICTIM 1’s sister depict the Snapchat messages

 between VICTIM 1 and smiley25200. The bitmoji for the Snapchat account smiley25200 is the

 same as for thatboiroyroy25 but without the goatee, and the character is smiling. In the first picture,

 WILLIAMS told VICTIM 1, “I’m gonna be the guy exposing you today too all your friends

 Because you not showing me shit.” When VICTIM 1 inquires who he is, WILLIAMS responds,

 “The same nigga That’s blackmail you Now are you gonna show me or ima show your friends

 About time I told you stop trying me this would have been over Smh (Emoji with hand on the face)

 No bra and panties Full body head too toe you know how I like it I would have blocked you And

 this would have been over But you wanna do things the hard way I blocked your friend ask her

 She’s free Now it’s your turn.” In the second picture, VICTIM 1 told WILLIAMS that someone

 was taking her phone, and in response, WILLIAMS again threatened VICTIM 1 and told her that

 he wanted thirty more pictures/videos and gave her one week to comply with his demands.

        18.     Pursuant to an administrative subpoena served on Snapchat in December 2019 for

 information regarding Snapchat accounts thatboiroyroy25 and smiley25200, Snapchat advised that

 username smiley25200 is linked to email address oscarwilliams25@icloud.com. No email address

 was provided for Snapchat account thatboiroyroy25. Many of the Internet Protocol (IP) addresses

 that accessed both of the Snapchat accounts were identical. One such IP address, 99.115.37.122,



                                                   7
Case 1:20-mj-03585-JB Document 1 Entered on FLSD Docket 09/14/2020 Page 10 of 15



 which was used on multiple occasions during different times of the day to access both accounts, is

 owned by AT&T.

          19.   Pursuant to an administrative subpoena served on AT&T in January 2020, the

 aforementioned IP address was determined to be registered to 1146 Jann Avenue, Opa Locka,

 Florida 33054. A public records check for this address indicated that WILLIAMS was a resident

 there.

          20.   Information pertaining to the investigation was thereafter sent to the FBI, Miami

 Field Office for further investigation.

     •    Investigation Conducted by FBI, Miami Field Office

          21.   On July 14, 2020, physical surveillance was conducted at the 1146 Jann Avenue

 residence. One of the vehicles parked in the driveway of the residence, a 2015 black Dodge

 Challenger, is registered to WILLIAMS, with the same date of birth as WILLIAMS on the public

 records check. A Florida Driver and Vehicle Information Database check was conducted for

 WILLIAMS, with the same date of birth. The registered address for WILLIAMS is 1146 Jann

 Avenue, Opa Locka, Florida 33054. The driver’s license photo for WILLIAMS is of a black male

 with dreadlocks and a goatee, and the photo resembles the bitmoji on the Snapchat accounts

 thatboiroyroy25 and smiley25200.

          22.   On August 24, 2020, an FBI Online Undercover Employee (OCE) contacted

 thatboiroyroy25 on Snapchat. The OCE determined that the bitmoji for thatboiroyroy25 is the

 same as the bitmoji from the screenshot of VICTIM 1’s cell phone, except the bitmoji character is

 smiling in the account contacted by the OCE. Thatboiroyroy25 responded to the OCE on August

 25, 2020, and there were some short additional chats between the OCE and thatboiroyroy25 on

 August 31, 2020. No pictures or videos were exchanged between the two.

                                                 8
Case 1:20-mj-03585-JB Document 1 Entered on FLSD Docket 09/14/2020 Page 11 of 15



    •   Execution of a Federal Residential Search Warrant & Interview of WILLIAMS

        23.     On September 11, 2020, a federal search warrant authorized by United States

 Magistrate Judge Lisette M. Reid was executed at 1146 Jann Avenue in Opa Locka, Florida, for

 search and seizure of electronic devices belonging to WILLIAMS. An Apple iPhone 8 Plus

 belonging to WILLIAMS was located in WILLIAMS’ bedroom, in the bed, between the mattress

 and the box spring. Law enforcement seized the phone as evidence and attempted to do a data

 extraction of the phone while at the residence. Said data extraction efforts are ongoing.

        24.     WILLIAMS was interviewed in an FBI-owned vehicle outside of his residence by

 Affiant and another Special Agent. WILLIAMS voluntarily agreed to speak to law enforcement.

 Other residents were also voluntarily interviewed at that time, including WILLIAMS’ wife.

 WILLIAMS advised that he owns an iPhone 8 Plus, which his children occasionally use for games.

 He stated that his favorite number is 25, and agents acknowledged that WILLIAMS has a tattoo

 on his left upper arm of the number “25.” WILLIAMS further advised that his nickname is

 “Smiley,” and that his friends call him that because he has an overbite. When asked if he uses

 Snapchat, WILLIAMS stated that he does, and his Snapchat username is Smiley8515.

 WILLIAMS was then asked about Snapchat account Smiley25200, which he advised is an old

 Snapchat account of his that he used approximately four years ago. WILLIAMS then denied ever

 using Snapchat account thatboiroyroy25 or threatening a minor into sending nude images or videos.

        25.     WILLIAMS admitted that he knew one of the females in two of the pictures shown

 to him in the saved images and chats from the Snapchat account thatboiroyroy25. He advised of

 the female’s name, and stated that he is currently having an affair with her. He further advised

 that she is nineteen years old, lives approximately fifteen minutes from him, and that he had last

 seen her earlier that day. WILLIAMS stated that, up until two months ago, many of his friends

                                                 9
Case 1:20-mj-03585-JB Document 1 Entered on FLSD Docket 09/14/2020 Page 12 of 15



 used to visit him at his house and use his cell phone, and that the threatening chats on Snapchat

 could have come from anyone.

        26.    WILLIAMS was then read his Miranda rights by another Special Agent, which he

 acknowledged, and WILLIAMS agreed to continue to speak with law enforcement.                Law

 enforcement made an audio recording of the Special Agent advising WILLIAMS of his Miranda

 rights and his waiver thereof. Law enforcement proceeded to record the entire interview of

 WILLIAMS, but he specifically stated that he did not want it recorded. Thereafter, WILLIAMS

 advised that he did threaten the fourteen-year-old female (VICTIM 1) in the pictures previously

 shown to him by your Affiant. He advised that he was trying to teach her a lesson because she

 cheated on his friend’s cousin, and she is “loose.” He admitted having asked VICTIM 1 to send

 him nude images of her breasts and vagina. WILLIAMS further admitted that he had demanded

 that VICTIM 1 take more pictures of her vagina and send them to him or else he would expose

 her. WILLIAMS then stated to both the other Special Agent and your Affiant that he did not want

 to give agents the password to his phone because he knew there were nude pictures of VICTIM 1

 on his phone. WILLIAMS then recanted this statement, saying that there may be pictures of

 VICTIM 1, and then recanted again, saying that he did not know if there were pictures on his

 phone of VICTIM 1.

        27.    Furthermore, WILLIAMS stated to your Affiant that he did not use Snapchat

 username thatboiroyroy25, and the threatening messages in the pictures shown to him under both

 Snapchat usernames thatboiroyroy25 and smiley25200 were not made by him. WILLIAMS did

 not say how he had threatened VICTIM 1. Additionally, WILLIAMS stated that he also knew

 one of the other females in one of the pictures shown to him of chats under username

 thatboiroyroy25.   WILLIAMS advised that the female was from Canada and that she was

                                                10
Case 1:20-mj-03585-JB Document 1 Entered on FLSD Docket 09/14/2020 Page 13 of 15



 seventeen years old. In the pictures, it appears that the minor is wearing only a bra and panties.

 WILLIAMS, however, continued to deny that the chats were from him.

        28.      At various times while Special Agents were speaking with WILLIAMS, he

 requested that the audio recorder be turned off and then on again or that one agent leave the

 interview. The Special Agents complied with these requests of WILLIAMS, and the recording

 of his interview reflects as such.

        29.      WILLIAMS’ spouse was also interviewed by Special Agents. She advised that

 WILLIAMS always has his cell phone on him and that he never lets anyone else use his phone.

 She further advised that WILLIAMS’ friends used to come to the house frequently, but that she

 has never seen any of them use WILLIAMS’ cell phone. She stated that she has seen chats on

 WILLIAMS’ phone, wherein WILLIAMS’ requested nude images and videos from other females.

 She has also seen many nude images of other females on WILLIAMS’ cell phone, but did not

 know their ages.      She was unsure of the ages of the females.         She further stated that,

 approximately a month and a half ago, WILLIAMS changed the password on his phone, and she

 no longer knows the password. She confirmed that WILLIAMS’ Snapchat screenname used to

 be Smiley25 and that 25 is his favorite number.

                                          CONCLUSION

        30.      Based on the aforementioned factual information, your Affiant respectfully submits

 that there is probable cause to believe that WILLIAMS knowingly, willfully, and intentionally

 committed the following violations or attempted violations:

              a. Title 18, United States Code, Section 2251(a): the persuasion, inducement,

                 enticement, and coercion of a minor to engage in sexually explicit conduct for the



                                                   11
Case 1:20-mj-03585-JB Document 1 Entered on FLSD Docket 09/14/2020 Page 14 of 15




            11
    Case 1:20-mj-03585-JB Document 1 Entered on FLSD Docket 09/14/2020 Page 15 of 15




                                UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                             1:20-mj-03585
                               CASE NUMBER: __________________________

                                         BOND RECOMMENDATION



DEFENDANT: OSCAR WILLIAMS, JR.

                 PRE-TRIAL DETENTION
                 (Personal Surety) (Corporate Surety) (Cash) (Pre-Trial Detention)




                                                     By:     ________________________________
                                                             AUSA:
                                                             AUSA: VANESSA S. JOHANNES




Last Known Address: 1146 Jann Avenue

                        Opa Locka, FL 33054



What Facility:




Agent(s):               S/A Laura Schwartzenberger
